Citation Nr: 0330813	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  02-09 483	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death, to include entitlement to Dependents' 
Educational Assistance under  38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
September 1945.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied the benefits sought on 
appeal.

In the appellant's July 2002 substantive appeal, she 
requested a Travel Board hearing.  However, in a statement 
received in September 2002, the appellant withdrew her 
request and asked that her appeal be forwarded to the Board.  
As such, the hearing request is deemed withdrawn. 38 C.F.R. 
§ 20.704(e).


REMAND

A preliminary review of the claims folder reveals that the 
matter is not ripe for appellate disposition.  There has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002)) became law.  
Among other directives, the VCAA eliminated the well-
grounded claim requirement, expanded the duty of VA to 
notify the appellant and the representative of requisite 
evidence, and enhanced the duty to assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  It appears that the VCAA applies to 
this case even though the claim was filed before enactment 
of the law since VA had not finally completed adjudication 
of the claim before the law was passed.  See Kuzma v. 
Principi, No. 03-7032 (Fed. Cir., August 25, 2003).  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict 
compliance with the provisions of the VCAA. See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002)("Both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary.").  In the instant case, the appellant has 
been provided incomplete notice of the VCAA as mandated by 
the Court.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently invalidated provisions of 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii).  These provisions 
allowed the Board to take corrective action to provide 
notice of the VCAA where there was none, as required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  The Board no longer has authority to attempt 
to cure VCAA deficiencies.  See Disabled American Veterans 
v. Principi, 327 F.3d 1339 (Fed. Cir. 2003).  The result is 
that the RO must notify the appellant of the applicable 
provisions of the VCAA, including what evidence is needed to 
support the claims, what evidence VA will develop, and what 
evidence the appellant must furnish.  See Quartuccio, supra.   

Because of the reasons listed above, a remand in this case 
is required.  Accordingly, this case is REMANDED for the 
following:

1.  The claims file must be reviewed to 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Particularly, the appellant 
must be notified of the applicable 
provisions of the VCAA, including what 
evidence is needed to support the 
service connection for cause of death 
claim and the request for dependents' 
education assistance, what evidence VA 
will develop, and what evidence the 
appellant must furnish. See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002) ("Both the statute, 38 U.S.C.A. § 
5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to 
notify a claimant which evidence, if 
any, will be obtained by the claimant 
and which evidence, if any, will be 
retrieved by the Secretary.").  

2.  Once the development above has been 
completed, the veteran's claims folder 
should be forwarded to an appropriate VA 
physician for review.  Please ask the 
reviewing physician to clearly document 
review of the claims folder in his/her 
report.  The physician should be asked 
whether incomplete paralysis of the left 
ulnar nerve, a gunshot wound of the 
distal end of the left humerus and 
proximal end left ulna (injury of Muscle 
Group V), a scar of left elbow, a 
gunshot wound to the abdomen (injury of 
Muscle Group XIX), and peritoneal 
adhesions due to residuals of a gunshot 
wound perforation of the transverse 
colon, substantially contributed to the 
veteran's death.      

3.  Thereafter, the appellant's claims 
on appeal should  be readjudicated.  If 
the benefits sought on appeal remain 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The appellant should be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


